Citation Nr: 1003185	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  98-05 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right leg injury with a total knee 
replacement.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left leg injury with a total knee 
replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996, September 1997, August 
2003, and May 2006 rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona; Albuquerque, New Mexico; Phoenix, Arizona; and 
Huntington, West Virginia, respectively, which, most 
recently, assigned ratings of 30 percent disabling for the 
Veteran's total arthroplasty of the left knee (effective 
August 1, 2004), and 30 percent disabling for his total 
arthroplasty of the right knee (effective June 1, 2007, and 
previously identified as degenerative joint disease) 
associated with residuals of a right leg injury.  
Jurisdiction of the Veteran's claims folder was transferred 
to the RO in Phoenix, Arizona.

In February 2001, August 2003, and January 2008, the Board 
remanded this case for additional development.  This case is 
now before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran has undergone a knee replacement (prosthesis) 
of his right knee.

2.  The Veteran has undergone a knee replacement (prosthesis) 
of his left knee.

3.  The Veteran does not have chronic residuals consisting of 
severe painful motion or weakness in his right lower 
extremity.

4.  The Veteran does not have chronic residuals consisting of 
severe painful motion or weakness in his left lower 
extremity.

5.  The Veteran has not been found to have ankylosis of his 
surgically-replaced right knee.

6.  The Veteran has not been found to have ankylosis of his 
surgically-replaced left knee.

7.  The Veteran has normal extension of his right leg, to 0 
degrees.

8.  The Veteran has normal extension of his left leg, to 0 
degrees.

9.  The Veteran has not been found to have nonunion of the 
tibia and fibula, with loose motion, requiring a brace, in 
his right leg.

10.  The Veteran has not been found to have nonunion of the 
tibia and fibula, with loose motion, requiring a brace, in 
his left leg.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected residuals of a right leg injury 
with a total knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2009).

2.  The criteria for a disability rating in excess of 30 
percent for service-connected residuals of a left leg injury 
with a total knee replacement have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Letters dated May 2001, May 2002, June 2003, June 2004, May 
2005, and May 2007, provided to the Veteran before the 
November 2002 supplemental statement of the case, the August 
2003 rating decision, the May 2006 rating decision, and the 
November 2009 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The letters informed the 
Veteran of what evidence was needed to establish his claim, 
what VA would do and had done, and what evidence he should 
provide.  The June 2003, May 2005, and May 2007 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.  By readjudicating the 
Veteran's claim in its November 2009 supplemental statement 
of the case, VA has rectified the timing defect in the notice 
which it has provided to the Veteran.  In any event, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (holding that a statement of the 
case [SOC] or supplemental statement of the case [SSOC] can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
Thus, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders and 
Simmons, 129 S. Ct. 1696 (2009).

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, VA 
treatment records, and available private treatment records.  
The Veteran was also provided with VA examinations of his 
knees in August 1994, October 1999, June 2002, July 2003, and 
March 2009.  Thus, the Board considers the VA's duty to 
assist satisfied.  Accordingly, the Board finds that no 
further assistance to the Veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A (2009).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Regarding the issues of increased ratings for the Veteran's 
service-connected bilateral knee disabilities, in January 
2008, the Board instructed the RO to provide the Veteran with 
a VA orthopedic examination by an appropriate specialist.  
The Board finds that the RO has complied with these 
instructions.  Stegall, supra.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5055, a disability rating of 30 percent 
applies, at a minimum, for a knee replacement (prosthesis).  
A disability rating of 60 percent applies where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A disability rating of 
100 percent applies for 1 year following implantation of 
prosthesis.  Where there are intermediate degrees of residual 
weakness, pain or limitation of motion, a knee replacement is 
rated by analogy to diagnostic codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a disability rating of 30 percent 
applies where there is ankylosis of the knee with favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  A disability rating of 40 percent 
applies where there is ankylosis of the knee in flexion 
between 10 degrees and 20 degrees.  A disability rating of 50 
percent applies where there is ankylosis of the knee in 
flexion between 20 degrees and 45 degrees.  A disability 
rating of 60 percent applies where there is extremely 
unfavorable ankylosis of the knee in flexion at an angle of 
45 degrees or more.

Under Diagnostic Code 5261, a noncompensable disability 
rating applies when extension of the leg is limited to 5 
degrees.  A disability rating of 10 percent applies when 
extension of the leg is limited to 10 degrees.  A disability 
rating of 20 percent applies when extension of the leg is 
limited to 15 degrees.  A disability rating of 30 percent 
applies when extension of the leg is limited to 20 degrees.  
A disability rating of 40 percent applies when extension of 
the leg is limited to 30 degrees.  A disability rating of 50 
percent applies when extension of the leg is limited to 45 
degrees.

Normal range of motion of the knee is extension 0 degrees, 
and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).  However, the Board notes that 
consideration of Diagnostic Code 5260 by analogy for a knee 
replacement rated under Diagnostic Code 5055 would be 
unavailing to the Veteran, because the highest available 
rating under Diagnostic Code 5260-30 percent-is equal to 
the minimum disability rating available under Diagnostic Code 
5055.  Moreover-and perhaps for that reason-Diagnostic Code 
5055 does not provide for consideration of Diagnostic Code 
5260.

Under Diagnostic Code 5262, a disability rating of 10 percent 
applies when there is impairment and malunion of the tibia 
and fibula with a slight knee or ankle disability.  A 
disability rating of 20 percent applies when there is 
impairment and malunion of the tibia and fibula with a 
moderate knee or ankle disability.  A disability rating of 30 
percent applies when there is impairment and malunion of the 
tibia and fibula with a marked knee or ankle disability.  A 
disability rating of 40 percent applies when there is 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.

When a Veteran is rated under Diagnostic Code 5055 for a knee 
replacement, a minimum rating of 30 percent applies; 
therefore, Diagnostic Codes 5256, 5261, or 5262 will only be 
utilized by analogy when the disability rating available 
under their provisions, and applicable to the Veteran, is 
greater than 30 percent.

The Board notes that the Veteran is currently assigned 
separate disability ratings of 20 percent for sciatica of the 
lower right extremity, under Diagnostic Code 8520; 20 percent 
for sciatica of the lower left extremity, under Diagnostic 
Code 8520; and 20 percent for residuals of a right leg 
injury, under Diagnostic Code 5257.

The Veteran contends, through his representative in a 
December 2009 statement, that he is entitled to ratings in 
excess of 30 percent for his residuals of right and left leg 
injuries with total knee replacements.

The Veteran's SSA records, dated December 1995, indicate that 
he was granted disability compensation, with a primary 
diagnosis of bilateral degenerative joint disease of the 
knees.

In June 2003, the Veteran underwent a total knee replacement 
of his left knee at a VA facility.

In July 2003, the Veteran was provided with a VA examination.  
The examiner noted that the Veteran had undergone a total 
knee replacement of his left knee two weeks earlier.  The 
examiner observed that the Veteran was unable to walk without 
a walker, and had a swollen left knee.  He noted that the 
Veteran had flexion of 30 degrees to about 60 degrees.  The 
examiner opined that "this examination confirms [that the 
Veteran] has had a left total knee replacement and is 
immediately post operative and this should not be considered 
an appropriate evaluation so quickly after surgery."  As 
noted above, a Veteran is entitled to a temporary 100 percent 
disability rating following a total knee replacement, and the 
Veteran received that 100 percent disability rating for his 
left knee replacement from June 17, 2003 until August 1, 
2004.

In March 2006, the Veteran underwent a total knee replacement 
of his right knee at a VA facility.  The Veteran received a 
temporary 100 percent disability rating for that disability 
from March 27, 2006 to June 1, 2006, and from June 1, 2006 
until June 1, 2007.

In March 2009, the Veteran was provided with a new VA 
examination of his knees.  The examiner reviewed the claims 
file, as well as additional medical notes in the VA system.  
He noted that the Veteran had undergone bilateral knee scopes 
in March 2002, and also noted the Veteran's right and left 
total knee replacement surgeries.  The Veteran reported that 
he can walk about 50 yards before having to stop as a result 
of his knee.  He also reported that he must sit or lie down 
after standing for more than 5 or 10 minutes.  The Veteran 
reports that he has a cane, but that he rarely uses it; he 
denied the use of knee braces.  He reported that his pain is 
5 on a scale of 1 (least) to ten (most), with no resting pain 
and no night pain.  The Veteran also reported taking pain 
medication daily.  The Veteran noted that he last sought 
orthopedic treatment 2 years ago, in March 2007.  The Veteran 
further stated that he had no flare-ups or deterioration in 
the past year, and that he was very happy with the results of 
his bilateral total knee arthroplasty surgery.  The examiner 
observed that the Veteran was able to get in and out of a 
chair without effort, and was able to walk down the hall from 
the waiting room to the examining room.  The examiner further 
observed that the Veteran had bilateral anterior 9-inch knee 
scars which were benign and not tender to palpation.  The 
Veteran's right knee had a range of motion of flexion to 110 
degrees and extension to 0 degrees on both active and passive 
motion, and with repetitive motion (three times).  The 
Veteran's left knee had a range of motion of flexion to 120 
degrees and extension to 0 degrees on both active and passive 
motion, and with repetitive motion (three times).  The 
examiner found that the Veteran's knees were stable with 
respect to anterior-posterior stability.  However, the 
examiner noted that one of the Veteran's knees demonstrated 
some increased mediolateral laxity.  The Veteran had mild 
weakness in his left calf.  The examiner noted that x-rays of 
the Veteran's knees revealed slight bony demineralization 
with bilateral knee prostheses, all in satisfactory position, 
and some loose bodies in the suprapatellar region, especially 
in the left knee.  The VA examiner opined that the Veteran's 
bilateral replacement knees were functioning, giving him some 
residual ache, and moderately limiting his walking ability 
for distance.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion constitutes competent medical evidence.

Based on the evidence of record, the Veteran is entitled to a 
disability rating of 30 percent for each knee under 
Diagnostic Code 5055 for his knee replacements (prostheses).  
The Veteran is not entitled to a disability rating of 60 
percent for either knee under Diagnostic Code 5055 because he 
has not been found to have chronic residuals consisting of 
severe painful motion or weakness in either affected 
extremity.  As noted by the March 2009 VA examiner, the 
Veteran characterized his own pain as 5 out of 10, with no 
resting pain and no night pain.  Moreover, the examiner 
observed the Veteran walking and getting into and out of a 
chair without effort.  Furthermore, the examiner opined that 
the Veteran's weakness in his left calf was moderate, not 
severe.  Consequently, a 60 percent disability rating is not 
for application for either the left or the right knee.

The Veteran is not entitled to a disability rating in excess 
of 30 percent by analogy to Diagnostic Code 5256 because he 
has not been found to have ankylosis in either surgically-
replaced knee.

The Veteran is not entitled to a disability rating in excess 
of 30 percent by analogy to Diagnostic Code 5261 because in 
neither leg is his extension limited to 30 degrees or more.  
Rather, at his March 2009 VA examination, the Veteran had 
normal extension (to 0 degrees) bilaterally.

The Veteran is not entitled to a disability rating in excess 
of 30 percent by analogy to Diagnostic Code 5262 because he 
has not been found to have nonunion of the tibia and fibula, 
with loose motion, requiring a brace, in either leg.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
bilateral knee disabilities fall within any criteria 
warranting more than a 30 percent evaluation.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for the Veteran's 
bilateral knee disabilities might be warranted for any period 
of time during the pendency of this appeal.  However, there 
is no evidence that the Veteran's bilateral knee disabilities 
have been persistently more severe than the extent of 
disabilities contemplated under the assigned rating of 30 
percent at any time, except as covered by the Veteran's 
previously granted temporary 100 disability ratings for the 
periods immediately following his knee replacement surgeries.

The Board has considered the issue of whether the Veteran's 
bilateral knee disabilities, standing alone, present an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  He has already been assigned a total rating based on 
unemployability based due to his service-connected 
disabilities.  Thus, consideration of extraschedular 
evaluations for the service-connected bilateral knee 
disabilities is not warranted.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

A disability rating in excess of 30 percent for residuals of 
a right leg injury with a total knee replacement is denied.

A disability rating in excess of 30 percent for residuals of 
a left leg injury with a total knee replacement is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


